                                           Case 3:21-mc-80006-HSG Document 8 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SHIRLEY V. REMMERT,
                                   7                                                       Case No. 21-mc-80006-HSG
                                                         Plaintiff,
                                   8                                                       AMENDED ORDER ADOPTING
                                                  v.                                       MAGISTRATE JUDGE’S REPORT
                                   9                                                       AND RECOMMENDATION
                                         UNITED STATES DEPARTMENT OF
                                  10     HOUSING AND URBAN AFFAIRS, et al.,                RE: DKT. NOS. 3, 1

                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The Court has reviewed Magistrate Judge Hixson’s Report and Recommendation, as well

                                  14   as Plaintiff Shirley V. Remmert’s timely objection to the report. The Court continues to find the

                                  15   Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  16           IT IS HEREBY ORDERED that the Court directs the Clerk not accept Plaintiff’s

                                  17   complaint for filing and that the motion to proceed in forma pauperis is DENIED as moot. The

                                  18   Clerk is directed to close the file.

                                  19           IT IS SO ORDERED.

                                  20   Dated: 2/3/2021

                                  21

                                  22                                                               ________________________
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
